Citation Nr: 0217605	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  98-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent rating effective April 30, 1998.

In January 2000, the Board remanded the case to the RO for 
further development.  Regrettably, the requested development 
has not been fully accomplished.  Hence, another remand is 
necessary.  


REMAND

As noted above, this case has been returned to the Board 
despite the fact that the evidentiary development requested 
in the January 2000 remand has not been fully accomplished.  
In the remand, the Board requested that the veteran be 
afforded a Social and Industrial Survey to ascertain, and a 
VA psychiatric examination to assess, the severity of his 
PTSD.  Although the VA examination was completed in October 
2000, a Social and Industrial Survey was never scheduled and 
conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has definitively held that the Board must remand any 
case in which there has been a failure to comply with 
directions in an earlier Board remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Since the Social and Industrial 
Survey was not accomplished, the case must be returned to 
the RO so the requested development may be completed.  

The Board notes that the RO was also directed to obtain 
recent treatment records from the Kansas City, Missouri, Vet 
Center.  The RO provided the veteran with a release form so 
those records could be requested on his behalf.  However, he 
did not return the form.  The veteran is advised that he 
must provide releases for any private evidence that he 
wishes to have considered in conjunction with his claim, and 
VA may not obtain these records without such a release.  VA 
will provide reasonable assistance in obtaining any evidence 
that would substantiate his claim.  However, he is 
ultimately responsible for submitting any available private 
medical evidence.  

Accordingly, the case is remanded to the RO for the 
following development:

1.  The RO should provide the veteran 
with an additional opportunity to submit 
an appropriate release form so 
additional records from the Kansas City, 
Missouri, Vet Center may be obtained.  
If the required release is received, the 
RO should obtain any treatment reports 
from 1999 to the present.  

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history, day-to-day 
functioning, and his industrial 
impairment due to his service-connected 
PTSD.  A written copy of the report 
should be inserted into the claims 
folder.  

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
actions are completed in full.  Then the 
claim for entitlement to an initial 
rating in excess of 30 percent for PTSD 
should be readjudicated, including 
consideration of whether "staged 
ratings" may be appropriate for 
different time periods during the 
pendency of the claim in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement o the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified; however, he is advised that he 
has the right to submit additional evidence and argument on 
the matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


